UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 17, 2015 Black Stallion Oil and Gas Inc. (Exact name of registrant as specified in its charter) Delaware 333-180230 990373017 (State of Incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 633 W. 5th Street, 26th Floor, Los Angeles, CA 90071 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 213-223-2071 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities Effective August 17, 2015, we issued 1,100,000 shares of common stock to one (1) non U.S. person (at that term as defined in Regulation S of the Securities Act of 1933), relying on Regulation S and/or Section 4(2) of the Securities Act of 1933 pursuant to the terms of a Lease Assignment Agreement between our company and West Bakken Energy Holdings, Ltd. which was originally entered into on February 23, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK STALLION OIL AND GAS INC. Date: August 17, 2015 By /s/ George Drazenovic George DrazenovicPresident and Director 3
